DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 6/17/2021 with respect to claims 1-20, have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new reference of Amano (US PGPUB 2016/0189068).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keh (US PGPUB 2017/0084044 A1) and further in view of Vallespi (US PGPUB 2017/0323179 A1) and further in view of Amano (US PGPUB 2016/0189068).

As per claim 1, Keh discloses a motion detection device (Hicks, Figs. 1-4), comprising: 
a first dynamic vision sensor (DVS) (Keh, Fig. 4:402); 
a memory (Keh, Fig. 1:130); 
a communication circuit (Keh, Fig. 1:162); and 
at least one processor (Keh, Fig. 1:120, and Fig. 4:406), wherein the at least one processor is configured to: 
receive a plurality of images including a movable object using the first DVS for a predetermined time (Keh, Fig. 4:402, and paragraph 100, discloses “According to an embodiment, a difference image sensor of the first sensor module 402 may be a motion recognition sensor (motion sensor) for recognizing motion of a subject, and may be a dynamic vision recognition sensor (Dynamic Vision Sensor (DVS))”), 
generate depth information for determining a (kind of) motion of the moveable object based on a motion vector of the plurality of images (Keh, paragraphs 99 and 100), 
transmit at least one of the depth information or distance information to a cloud server (Keh, Fig. 1:106:162:101, and paragraphs 55, 56 and 100).

Vallespi discloses determining a kind of motion of the moveable object based on a motion vector of the plurality of images (Vallespi, Figs. 3 and 4, and paragraphs 46 and 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keh teachings by determining a motion type and/kind, as taught by Vallespi.
The motivation would be to provide an improved system to efficiently identify and classify objects (paragraph 11), as taught by Vallespi.
Keh in view of Vallespi does not explicitly disclose identify a current situation of the movable object based on information received from the cloud server.
Amano discloses identify a current situation of the movable object based on information received from the cloud server (Amano, Fig. 1:101, and paragraphs 58 and 80-82, discloses “receiving positional information indicative of a current position and sensor data indicative of a current situation from the moving object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keh in view of Vallespi teachings by identifying situation of movable object, as taught by Amano.
The motivation would be to provide an improved risk management system to acquire potential risk information in advance (paragraph 43), as taught by Amano.


As per claim 3, Keh in view of Vallespi in view of Amano further discloses the motion detection device of claim 1, wherein the at least one processor is further configured to divide the plurality of images into a plurality of groups (Vallespi, paragraphs 3 and 11), wherein each of plurality of groups includes a predetermined number of images (Vallespi, paragraph 11), generate a plurality of motion vector images including a motion vector for the predetermined number of images in each of the plurality of groups (Vallespi, paragraphs 11 and 46), generate a plurality of pieces of depth information based on the plurality of motion vector images (Keh, paragraph 100, discloses “depth sensor”), and transmit the plurality of pieces of depth information, as the data for determining the kind of motion of the moveable object, to the cloud server (Keh, Fig. 1:106:162:101, and paragraphs 55 and 56).

As per claim 4, Keh in view of Vallespi in view of Amano further discloses the motion detection device of claim 3, wherein the at least one processor is further configured to detect distance information between the motion detection device and the moveable object based on the plurality of pieces of depth information (Keh, paragraph 100, discloses “The depth may be a distance between the second sensor module 404 and the subject”) and transmit the distance information, as additional data for determining the kind of motion of the moveable object, to the cloud server (Keh, Fig. 1:106:162:101, and paragraphs 55 and 56).

As per claim 5, Keh in view of Vallespi in view of Amano further discloses the motion detection device of claim 1, further comprising a distance measuring sensor (Vallespi, paragraphs 12 and 36, discloses distance sensor), wherein the at least one processor is further configured to transmit distance information between the motion detection device and the moveable object detected based on the distance measuring sensor (Vallespi, paragraphs 36 and 57, discloses “The disparity mapper 126 can continuously compare the sensor data 111 to the 3D LIDAR data and stereo data of the current sub-map to help classifier 127 identify potential hazards, such as pedestrians, other vehicles, bicyclists, etc.”), as additional data for determining the kind of motion of the moveable object, to the cloud server (Keh, Fig. 1:106:162:101, and paragraphs 55 and 56).

As per claim 6, Keh in view of Vallespi in view of Amano further discloses the motion detection device of claim 1, further comprising a second DVS, wherein the at least one processor is further configured to receive a plurality of first images including the moveable object using the first DVS for a predetermined time (Keh, Fig. 4:402), receive a plurality of second images including the moveable object using the second DVS for the predetermined time (Keh, Fig. 4:404), generate the data for determining the kind of motion of the moveable object based on a disparity between the plurality of first images (Vallespi, paragraph 57, discloses “For example, disparity data taken from stereo camera images can form a disparity map showing distances from the vehicle to objects in the environment”) and the plurality of second images, and transmit the 

As per claim 7, Keh in view of Vallespi in view of Amano further discloses the motion detection device of claim 6, wherein the at least one processor is further configured to generate a plurality of pieces of depth information based on the disparity between the plurality of first images and the plurality of second images (Vallespi, paragraph 57, discloses “For example, disparity data taken from stereo camera images can form a disparity map showing distances from the vehicle to objects in the environment”) and transmit the plurality of pieces of depth information, as the data for determining the kind of motion of the moveable object, to the cloud server (Keh, Fig. 1:106:162:101, and paragraphs 55 and 56).

As per claim 8, Keh in view of Vallespi in view of Amano further discloses the motion detection device of claim 7, wherein the at least one processor is further configured to detect distance information between the motion detection device and the moveable object based on the plurality of pieces of depth information (Vallespi, paragraphs 12 and 57, discloses “the disparity map data should be roughly equal (within a reasonable margin of error to account for map inaccuracies) to distances from the vehicle to known objects in the 3D environment data”) and transmit the distance information, as additional data for determining the kind of motion of the moveable object, to the cloud server (Keh, Fig. 1:106:162:101, and paragraphs 55 and 56).

As per claim 11, please see the analysis of claim 1.

As per claim 13, please see the analysis of claim 3.

As per claim 14, please see the analysis of claim 4.

As per claim 15, please see the analysis of claim 5.

As per claim 16, please see the analysis of claim 6.

As per claim 17, please see the analysis of claim 7.

As per claim 18, please see the analysis of claim 8.

Claims 2, 9-10, 12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keh (US PGPUB 2017/0084044 A1) and further in view of Vallespi (US PGPUB 2017/0323179 A1) and further in view of Amano (US PGPUB 2016/0189068) and further in view of Yang (US PGPUB 2019/0043351 A1).

As per claim 2, Keh in view of Vallespi in view of Amano further discloses the motion detection device of claim 1, Keh discloses wherein the at least one processor is further configured to transmit the data for determining the kind of motion of the moveable object to the cloud server, wherein the cloud server as being explained above 
Yang discloses (cloud server) is configured to store a learning model for determining the kind of motion of the moveable object (Yang, Figs. 40a-40C, and paragraphs 312 and 315, discloses “machine learning (e.g., deep learning using a neural network), and so forth”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keh in view of Vallespi in view of Amano teachings by implementing a neural network to the system, as taught by Yang.
The motivation would be to perform visual computing tasks more efficiently, thus improving resource utilization, latency, accuracy, precision, and reliability (paragraph 49), as taught by Yang.

As per claim 9, Keh in view of Vallespi in view of Amano further discloses the motion detection device of claim 1, the at least one processor is further configured to generate data for determining the kind of motion of the moveable object based on the motion vector of the plurality of images (Vallespi, paragraphs 11 and 46), 
Keh in view of Vallespi in view of Amano does not explicitly disclose wherein the memory is further configured to store a learning model for determining the motion of the moveable object, and apply the data to the learning model to determine the kind of motion of the moveable object.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keh in view of Vallespi in view of Amano teachings by implementing a neural network to the system, as taught by Yang.
The motivation would be to perform visual computing tasks more efficiently, thus improving resource utilization, latency, accuracy, precision, and reliability (paragraph 49), as taught by Yang.

As per claim 10, Keh in view of Vallespi in view of Amano in view of Yang further discloses the motion detection device of claim 9, wherein the memory is further configured to update the learning model stored in the memory with learning data periodically received from a server (Yang, paragraphs 82 and 84).

As per claim 12, please see the analysis of claim 2.

As per claim 19, please see the analysis of claim 9.

As per claim 20, please see the analysis of claim 10.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633